Citation Nr: 1137721	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  02-07 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a right wrist disorder.  

3.  Entitlement to service connection for a blood disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for an acquired mental disorder.  

5.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 1992.  Service in Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from January 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2009, and June 2010, the Board remanded these claims for additional development.  The case has been returned to the Board and is ready for further review.  

In June 2010, the Board remanded the claims, and directed that the Veteran be contacted in writing at his new mailing address provided by his representative, and requested to indicate whether he desired to participate in a hearing before a Veterans Law Judge.  In July 2010, the Veteran was sent a letter and requested to state whether or not he desired a hearing.  There is no record of a reply.  Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1992, the RO denied the Veteran's claim for service connection for bilateral knee problems.

2.  Evidence received since the April 1992 RO decision is not new and material, and does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral knee disability.

3.  A right wrist disorder, an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), a blood disorder, and hypertension, were not caused by service.  

4.  The Veteran does not have an undiagnosed disability manifested by a blood disorder, psychiatric symptoms, or hypertensive symptoms, due to his service.  


CONCLUSION OF LAW

1.  New and material evidence has not been submitted since the RO's April 1992 rating decision, and the Veteran's claim for service connection for a bilateral knee disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).    

2.  A right wrist disability, a blood disorder, an acquired psychiatric disorder (other than PTSD), and hypertension, and an undiagnosed disability manifested by a blood disorder, and/or hypertensive symptoms, were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In April 1992, the RO denied a claim for service connection for "bilateral knee problems."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

In September 2001, the Veteran applied to reopen the claim.  In November 2005, RO determined that new and material evidence had not been presented to reopen the claim.  See November 2005 Statement of the Case.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in April 1992.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's April 1992 decision included the Veteran's service treatment reports.  A "report of medical history," dated in May 1991, showed that the Veteran denied having a "'trick' or locked knee."  The report noted "no problems in Saudi Arabia."  The Veteran's separation examination report, dated in January 1992, showed that his lower extremities were clinically evaluated as normal.  The report noted a positive compression test for the bilateral knees.  In an associated "report of medical history," dated in May 1991, showed that the Veteran denied having a "'trick' or locked knee."  

At the time of the RO's April 1992 decision, there was no post-service medical evidence of record.  

In summary, at the time of the RO's April 1992 decision, there was no evidence of inservice treatment for knee symptoms, and no competent evidence linking a knee disability to the Veteran's service. 

Evidence received since the RO's April 1992 decision consists of VA and non-VA reports, dated between 1998 and 2005.  VA progress notes, dated beginning in 2002, include notations of "knee arthralgias," and a history of "left knee weakness."  

This evidence, that was not of record at the time of the April 1992 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board finds, however, that this evidence is not material.  The only relevant evidence in the Veteran's post-service treatment reports are notations in VA progress notes of "knee arthralgias," and "left knee weakness."  However, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, the mere notation of arthralgia or weakness is insufficient to show the existence of a knee disability.  Alternatively stated, none of the submitted evidence is competent evidence to show that the Veteran has a disability of either knee.  In addition, none of the submitted evidence contains competent evidence linking a knee disability to the Veteran's service.  The claim is therefore not reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   
II.  Service Connection

The Veteran asserts that service connection is warranted for a right wrist disability, a blood disorder, an acquired psychiatric disorder, and hypertension, with the claims for a blood disorder, and hypertension, to include as due to an undiagnosed illness.  

The Board notes that in September 1993, the RO denied a claim for service connection for PTSD.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  There is no indication that the Veteran has sought to reopen this claim, nor is there any  Veteran has not stated that he has PTSD, there is no competent evidence of record to show that the Veteran has PTSD, and the scope of the claim for an acquired psychiatric disorder is therefore not intended to include PTSD.  Furthermore, with regard to the claim for a right wrist disability, the Veteran's service treatment report show treatment for a left wrist disability, and service connection is in effect for a fracture of the left distal radius and ulnar styloid.  The evidence of left wrist disability need not be further discussed.  

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").  

The Veteran's service treatment records include an entrance examination report, dated in January 1988, which shows that his heart was clinically evaluated as normal, and that his blood pressure was 130/80.  In an associated "report of medical history," he indicated a history of "high or low blood pressure."  The report notes "blood pressure in past high.  Told nerves.  Denied diet or med[ical] tx [treatment].  This was 4 years ago before giving blood, but he donated anyway.  Denies ever having been treated.  UCD (usual childhood disease)."  A Southwest Asia Demobilization/Redeployment report, dated in May 1991, shows that the Veteran denied having any injuries while in Southwest Asia, and that he denied nightmares or trouble sleeping, or recurring thoughts about his experiences during Desert Shield/Desert Storm.  A May 1991 "report of medical history" shows that the Veteran denied having a history of "swollen or painful joints," "palpitation or pounding heart," heart trouble, high or low blood pressure, "adverse reaction to serum, drug, or medicine," broken bones, "arthritis, rheumatism, or bursitis," frequent trouble sleeping, "depression or excessive worry," or "nervous trouble of any sort."  This report notes that his blood pressure was 116/80, and, "no problems in Saudi Arabia."  The Veteran's separation examination report, dated in January 1992, shows that his blood pressure was 110/84, and that his upper extremities, heart, and psychiatric condition, were clinically evaluated as normal.  The associated report of medical history" shows that the Veteran denied having a history of "swollen or painful joints," "palpitation or pounding heart," heart trouble, high or low blood pressure, "adverse reaction to serum, drug, or medicine," "arthritis, rheumatism, or bursitis," frequent trouble sleeping, "depression or excessive worry," or "nervous trouble of any sort"; he indicated that he had a history of broken bones. 

As for the post-active duty medical evidence, it consists of VA and non-VA reports, dated between 1998 and 2005.  This evidence includes private treatment reports, dated between 1998 and 2001, which are in the form of a computer printout and which do not contain detailed information, however, this evidence appears to show that the Veteran had essential hypertension.  The Board further notes that this evidence indicates that the Veteran received a number of vaccines and immunizations, to include vaccines for influenza B, MMR (measles, mumps, and rubella), DTAP (diphtheria, tetanus, and pertussis), poliomyelitis, and hepatitis B, with notations of disorders that included "neurot dsrd" (presumably "neurotic disorder"), depressive d[isorder], 

VA progress notes, dated between 2001 and 2005, note disorders that include depression, dysthymic disorder, major depression, history of leukocytopenia, and hypertension.  

A VA Gulf War Registry examination report, dated in September 2002, notes complaints of fatigue, depression, a low WBC (white blood cell) count several years before, and that a private physician had told him that he did not find a cause.  He reported that his wife had told him that his leg jerks around a lot in his sleep, and that he had a history of hypertension.  On examination, the upper extremities, heart, abdomen, and mental status were normal.  The assessment notes conditions that include hypertension, leukocytopenia "by history," and "symptoms of depression."  

With regard to the possibility of service connection on a direct basis, the Veteran's service treatment reports do not show any relevant treatment.  None of the claimed disabilities were shown upon separation from service.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

With regard to the claim for a right wrist disability, the Board finds that the preponderance of the evidence shows that the Veteran does not have this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Briefly stated, there is no competent evidence of record to show that the Veteran has a right wrist disability.  

With regard to the claims for a blood disorder, an acquired psychiatric disorder, and hypertension, the earliest post-service medical evidence of any of the claimed conditions is dated no earlier than 1998.  This is a period of approximately six years following separation from service.  This period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no competent evidence of a nexus between any of the claimed conditions and the Veteran's service.  See 38 C.F.R. § 3.303(d).  Finally, there is no competent evidence to show that the Veteran had hypertension that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for any of the claimed conditions on direct or presumptive basis is not warranted.  

With regard to all of the claims and the application of 38 C.F.R. § 3.317, there is no competent evidence to show that the Veteran has any of the claimed symptoms due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The medical evidence shows that the Veteran has been diagnosed with a number of relevant disorders, to include major depression, a dysthymic disorder, hypertension, and a history of leukocytopenia.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the very essence of an undiagnosed illness is that there is no diagnosis).  See also September 2002 VA Gulf War Registry examination report (in which no relevant undiagnosed illnesses were found).  He therefore is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a right wrist disability, a blood disorder, an acquired psychiatric disorder, and hypertension, were caused by service that ended in 1992, and/or are due to an undiagnosed illness.  In this case, when the Veteran's service treatment records (which show no relevant treatment), and his post-service medical records are considered (which do not show any relevant treatment prior to 1998, and which do not contain competent evidence of an undiagnosed illness, or a nexus between any of the claimed conditions and the Veteran's service), the Board finds that the service treatment records, and the medical evidence, outweigh the Veteran's contentions that he has the claimed conditions that are related to his service.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  VCAA

The Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 (VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed the government's duties to assist him.  In letters, dated in December 2001, October 2005, December 2009 (possibly sent to an old address), and July 2010, the Veteran was notified of the information and evidence needed to substantiate and complete the claims.  Except as to the new and material claim for a bilateral knee disability, the VCAA letters were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the letters fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the new and material claim for a bilateral knee disability, the first two VCAA notices did not comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), and the requirement that adequate VCAA notice must precede the adjudication.  However, in June 2010, the Board remanded the claim.  The Board directed that the Veteran be contacted in writing at his new mailing address provided by his representative, and provide him with notice which conforms to the Court's requirements stated in Kent, and that the Veteran be requested in writing to indicate whether he still desires to participate in a hearing before a Veterans Law Judge.  In July 2010, the Veteran was sent a VCAA notice that was in compliance with Kent, and which requested the Veteran to state whether or not he desired a hearing.  There is no record of a reply.  After the July 2010 letter was sent, the case was readjudicated and in July 2011, a Supplemental Statement of the Case was provided to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of the Case that complies with all applicable due process and notification requirements constitutes a readjudicated decision).  Furthermore, given the foregoing, the Board finds that there has been substantial compliance with the its June 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board further finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded a Gulf War Registry examination, and the Veteran was not shown to have any relevant undiagnosed illnesses.  In addition, the Veteran was scheduled for examinations in November 2005, however, he failed to report for his scheduled examinations.  38 C.F.R. § 3.159(d) (2011).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a bilateral knee disability is not reopened.

Service connection for a right wrist disability, a blood disorder, an acquired psychiatric disorder, and hypertension, is denied.   


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


